Opinion issued August 27, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00396-CV
                           ———————————
               LINDA SMITH AND JOHN SMITH, Appellants
                                        V.
 ROLLING DOUGH, LTD. D/B/A PANERA BREAD; ROLLING DOUGH
 ENTERPRISES, L.L.C.; ATASCOCITA COMMONS ASSOCIATES, L.P.;
               AND TC HOUSTON, INC., Appellees


                    On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-32015


                         MEMORANDUM OPINION

      Appellants, Linda Smith and John Smith, have filed a motion to dismiss the

appeal. No other party has filed a notice of appeal, and no opinion has issued.

Further, although appellants failed to include a certificate of conference in their
motion, more than 10 days have passed and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                           2